 



Exhibit 10.2
VIRGINIA STATUTORY NOTICE UNDER SECTION 8.01-433.1
IMPORTANT NOTICE — THIS INSTRUMENT CONTAINS A CONFESSION OF
JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT
RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.
Loan No.
PROMISSORY NOTE
(Secured Revolving Line of Credit)
     FOR VALUE RECEIVED, the undersigned, CUISINE SOLUTIONS, INC., a Delaware
corporation (the Borrower”), promises to pay to the order of BRANCH BANKING AND
TRUST COMPANY, with offices at 1717 King Street, Alexandria, Virginia 22314, its
successors and assigns, (the “Lender”) at such offices or at such other place or
places as the Lender may from time to time designate in writing, the principal
sum of SEVEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($7,500,000.00),
or so much thereof as shall be advanced and/or re-advanced pursuant to the Loan
Agreement (hereinafter defined) and remain unpaid, together with interest at the
rate or rates hereinafter provided until paid, said principal and interest being
due and payable as follows:
          (a) Interest shall accrue on the unpaid principal balance hereof at
the fluctuating rate which is equal to the “LIBOR Rate” (hereinafter defined)
plus the “Applicable Margin” (hereinafter defined), which rate shall be
established on the date hereof based on the “LIBOR Rate” and “Applicable Margin”
for the date hereof and shall be adjusted on the first (1st) day of each
calendar month thereafter based on the “LIBOR Rate” and the “Applicable Margin”
for such day, commencing on February 1, 2007 and continuing on the first (1st)
day of each calendar month thereafter until the maturity date hereof; and
          (b) Interest only shall be due and payable monthly in arrears at the
rate at which it accrues, commencing on the fifth (5th) day of the first (1st)
calendar month following the date hereof and continuing on the fifth (5th) day
of each calendar month thereafter until maturity; and
          (c) If not sooner paid, the entire balance of principal of this Note
remaining unpaid, plus interest accrued
Loan No. 9530034477-00003

 



--------------------------------------------------------------------------------



 



thereon not previously paid, fees and costs, if any, shall be due and payable in
full on the date which is twenty four (24) months following the date hereof.
Definitions:
As used in this Note, the following terms shall have the following meanings:
     “Applicable Margin” shall mean two hundred twenty five basis points
(2.25%).
     “LIBOR Rate” shall mean the rate, as of the date of calculation, for thirty
(30) days on U.S. dollar deposits as reported on Telerate page 3750, as of
11:00 a.m., London Time, for such day or, if such day is not a London Business
Day, then the immediately preceding London Business Day (or if not so reported,
then as determined by the Lender from another recognized source of interbank
quotation), rounded to the next higher 1/100 of 1%, and adjusted for reserves by
dividing that rate by 1.00 minus the reserve requirement, if any, applicable to
such deposits under applicable law or regulation.
     “London Business Day” shall mean any business day on which commercial banks
are open for international business (including dealings in dollar deposits) in
London.
     For purposes of computing interest on the debt evidenced hereby, interest
shall be calculated on the basis of a three hundred sixty (360) day year and the
actual number of days elapsed that funds are outstanding hereunder. Payments
made on account hereof shall be applied first to the payment of late fees, then
to the payment of accrued and unpaid interest, and then to principal, or in such
other order and proportion as Lender may elect in its sole discretion.
     If default be made in the payment of any installment of principal or
interest due under this Note, and if such default shall continue for a period of
ten (10) business days after written notice of such default to the Borrower, the
entire principal sum outstanding, together with accrued interest thereon, shall
at once become due and payable at the option of the Lender without further
notice. If an Event of Default occurs under the Loan and Security Agreement
given to secure this Note dated of even date (the “Security Agreement”), the
terms and provisions of which are incorporated herein by this

-2-



--------------------------------------------------------------------------------



 



reference as if set forth in full), the entire principal sum outstanding,
together with accrued interest thereon, shall at once become due and payable at
the option of the Lender without further notice. Failure to exercise any of the
options aforementioned or the failure to exercise any other option herein or in
the Security Agreement provided for shall not constitute a waiver of the right
to exercise the same in the event of any subsequent default. Acceleration of
maturity, once claimed by the Lender, may at its option be rescinded by an
instrument in writing to that effect; however, the tender and acceptance of a
partial payment or partial performance shall not, by itself, affect or rescind
such acceleration of maturity.
     Upon the occurrence of a default hereunder not cured prior to the
expiration of the grace period applicable thereto set forth above, or upon the
occurrence of an Event of Default under the Security Agreement, the Lender may,
in the Lender’s sole discretion and without notice or demand, in addition to any
other remedy the Lender may exercise, raise the rate of interest accruing on the
unpaid principal balance of this Note by three (3) percentage points above the
interest rate otherwise applicable hereunder (the “Default Rate”), regardless of
whether the holder elects to accelerate the unpaid principal balance as a result
of such default. If judgment is entered against the Borrower on this Note, the
amount of such judgment entered (which may include principal, interest, fees and
costs) shall bear interest at such Default Rate as of the date of entry of
judgment.
     In the event any monthly installment of interest due under this Note is
paid more than ten (10) days after the date when the same is due, then the
Lender shall be entitled to collect a “late charge” in an amount equal to five
percent (5%) of such installment.
     In the event it shall become necessary to employ counsel to collect this
obligation or to protect the security hereof, the Borrower agrees in the event
the Lender is the prevailing party, to pay reasonable attorney’s fees, whether
suit be brought or not, and all other costs and expenses reasonably connected
with collection, the protection of the security, the defense of any
counterclaim, the enforcement (including without limitation, as a part of any
proceeding brought under the Bankruptcy Reform Act of 1978, as amended) of any
remedies herein provided for, or provided for in the Security Agreement and the
enforcement of any guaranty.

-3-



--------------------------------------------------------------------------------



 



     The privilege is reserved to prepay the principal indebtedness evidenced
hereby, in whole or in part, at any time, without premium or penalty.
     The Borrower and any endorsers, guarantors and sureties jointly and
severally waive presentment, protest and demand, notice of protest, demand and
dishonor, and any and all lack of diligence or delays in the collection or
enforcement hereof and expressly agree that this Note, or any payment hereunder,
may be extended from time to time without in any way affecting the liability of
the Borrower or any endorser, guarantor or surety hereof. Borrower waives its
right to trial by jury with respect to any proceedings hereunder.
     The validity and construction of this Note and all matters pertaining
thereto are to be determined according to the laws of the Commonwealth of
Virginia.
     In the event any provision of this Note (or any part of any provision) is
held by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision (or remaining part of the affected
provision) of this Note; but this Note shall be construed as if such invalid,
illegal or unenforceable provision (or part thereof) had not been contained in
this Note, but only to the extent it is invalid, illegal or unenforceable.
     The Borrower represents and warrants that the loan evidenced by this Note
was made and transacted solely for the purpose of carrying on a business or
commercial enterprise or for investment purposes.
     As used in this Note, the singular shall include the plural and the plural
shall include the singular, where the context shall so require.
     The Borrower agrees to provide the Lender on an annual basis, within one
hundred twenty (120) days of the end of each fiscal year end, with current
financial statements, audited by an independent public accounting firm,
including, but not limited to, an income and expense statement, acceptable to
the Lender in its sole discretion. Additionally, the Borrower agrees to provide
the Lender on a quarterly basis, within sixty (60) days of the end of each
calendar quarter, with current

-4-



--------------------------------------------------------------------------------



 



financial statements, which financial statements may be internally prepared,
including, but not limited to, an income and expense statement, acceptable to
the Lender in its sole discretion. Further, the Borrower agrees to provide the
Lender with copies of its most recently filed annual federal income tax returns
with all supporting schedules and filings, all within thirty (30) days after the
filing of same. The Borrower will promptly deliver to the Lender such other
information with respect to the financial statements of the Borrower as the
Lender may from time to time require.
     This Note provides for the making of a loan by Lender, in its capacity as a
lender, to the Borrower, in its capacity as a borrower, and for the payment of
interest and repayment of principal by the Borrower to Lender. The relationship
between Lender and the Borrower is limited to that of creditor/secured party, on
the one hand, and debtor, on the other hand. Nothing contained in this Note
shall be construed as permitting or obligating Lender to act as a financial or
business advisor or consultant to Borrower, as permitting or obligating the
Lender to control Borrower or to conduct Borrower’s operations, as creating any
fiduciary obligation on the part of Lender to Borrower, or as creating any joint
venture, agency, or other relationship between the parties other than as
explicitly and specifically stated in this Note. The Borrower acknowledges that
it has had the opportunity to obtain the advice of experienced counsel of its
own choosing in connection with the negotiation and execution of this Note, and
to obtain the advice of such counsel with respect to all matters contained
herein, including, without limitation, the provision for waiver of trial by
jury. The Borrower further acknowledges that it is experienced with respect to
financial and credit matters and has made its own independent decision to apply
to Lender for credit and to execute and deliver this Note.
     All notices, demands, requests and other communications required pursuant
to the provisions of this Note shall be in writing and shall be deemed to have
been properly given or served for all purposes when received if presented
personally, or mailing, if sent by United States Registered or Certified Mail,
Return Receipt Requested, postage prepaid, to the Borrower at: 85 South Bragg
Street, Suite 600, Alexandria, Virginia 22312, and to the Lender at the address
stated in the first paragraph of this Note.

-5-



--------------------------------------------------------------------------------



 



     The Lender and Borrower may designate a change of address by notice in
writing to the other party. Whenever in this Note the giving of notice by mail
or otherwise is required, the giving of such notice may be waived in writing by
the person entitled to receive such notice.
     It is the intention of the Borrower and the Lender to conform strictly to
applicable usury laws. Accordingly, if the transactions contemplated hereby
would be usurious under applicable law (including the laws of the Commonwealth
of Virginia and the laws of the United States of America) then, in that event,
notwithstanding anything to the contrary in any agreement entered into in
connection with or as security for this Note, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under applicable law
that is contracted for, charged or received under this Note or under any of the
other aforesaid agreements or otherwise in connection with this Note shall under
no circumstances exceed the maximum amount of interest allowed by applicable
law, and any excess shall be credited on the Note by the Lender (or, if this
Note shall have been paid in full, refunded to the Borrower) and (ii) in the
event that maturity of this Note is accelerated by reason of an election by the
Lender resulting from any Event of Default hereunder or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the maximum amount allowed by
applicable law, and excess interest, if any, provided for in this Note or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if therefore prepaid, shall be credited on this Note (or if this
Note shall have been paid in full, refunded to the Borrower).
     The proceeds of the loan evidenced hereby are to be advanced on a revolving
credit basis pursuant to the provisions of a certain Loan Agreement between the
Borrower and Lender dated of even date herewith (the “Loan Agreement”), the
terms and provisions of which are incorporated herein by this reference as if
set forth in full. Any amounts from time to time paid on account of the
principal indebtedness evidenced hereby may be re-advanced to the Borrower
pursuant to (and subject to the provisions and limitations of) this Note. The
aggregate principal indebtedness evidenced hereby may increase or decrease from
time to time; provided, however, that the aggregate principal indebtedness
evidenced hereby at any one time shall not exceed the sum of SEVEN MILLION FIVE
HUNDRED

-6-



--------------------------------------------------------------------------------



 



THOUSAND AND NO/100 DOLLARS ($7,500,000.00). Upon failure of the Borrower to
keep and perform any condition, stipulation, agreement or covenant of said Loan
Agreement, after the expiration of any applicable cure period, the principal sum
and all arrears of interest shall become due and payable at the option of and
upon notice from the Lender without further notice other than notice of the
exercise of such option. The Borrower agrees to pay promptly upon receipt of a
reasonably detailed written invoice therefore any expenditures made by the
Lender in accordance with the Security Agreement, including, but not limited to,
the payment of insurance premiums and the cost of maintenance and preservation
of the property described in the Security Agreement. At the option of the
Lender, all such expenditures may be added to the unpaid principal balance of
this Note and become a part of and on a parity with the principal indebtedness
secured by the Security Agreement and other instruments executed herewith, and
shall accrue interest at a rate as may be payable from time to time on the
original principal indebtedness or may be declared immediately due and payable.
     It is contemplated that by reason of prepayments hereon there may be times
when no indebtedness is owing hereunder; but notwithstanding such occurrences,
this Note shall be in full force and effect as advances made pursuant to and
under the terms of this Note subsequent to each occurrence.
     In the event that the unpaid principal amount hereof at any time, for any
reason, exceeds the maximum amount hereinabove specified, the Borrower covenants
and agrees to pay the excess principal amount forthwith upon demand; such excess
principal amount shall in all respects be deemed to be included among the
advances made pursuant to the other terms of this Note and shall bear interest
at the rate or rates hereinabove stated.
     The Borrower agrees to establish a deposit account with the Lender, which
account will be used for the making of advances of the Loan. The Borrower shall
utilize the Lender as its primary banking relationship.
     THE BORROWER HEREBY (I) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (II) WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY,
BY THE BORROWER, AND THIS WAIVER IS INTENDED TO ENCOMPASS

-7-



--------------------------------------------------------------------------------



 



INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL
WOULD OTHERWISE ACCRUE. THE LENDER IS HEREBY AUTHORIZED AND REQUESTED TO SUBMIT
THIS NOTE TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF THE BORROWER’S WAIVER
OF THE RIGHT TO JURY TRIAL. FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE LENDER (INCLUDING THE LENDER’S COUNSEL) HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, TO THE BORROWER THAT THE LENDER WILL NOT
SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.
     THE BORROWER HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS (WHICH APPOINTMENT
SHALL BE DEEMED TO BE COUPLED WITH AN INTEREST) JOHN P. REITER AND/OR LAWRENCE
P. MANN (EITHER OF WHOM MAY ACT ALONE) AS THE BORROWER’S TRUE AND LAWFUL
ATTORNEY IN FACT, TO APPEAR FOR THE BORROWER BEFORE THE CLERK OF THE CIRCUIT
COURT OF THE CITY OF ALEXANDRIA, VIRGINIA, AND AFTER ONE OR MORE DECLARATIONS
FILED, CONFESS JUDGMENT AGAINST THE BORROWER AS OF ANY TIME AFTER ANY SUM IS DUE
HEREUNDER (WHETHER BY DEMAND, STATED MATURITY, ACCELERATION OR OTHERWISE) FOR
THE UNPAID BALANCE OF THIS NOTE AND INTEREST, WITH COURT COSTS, EXPENSES AND
REASONABLE ATTORNEY’S FEES, FOR COLLECTION AND RELEASE OF ALL ERRORS, AND
WITHOUT STAY OF EXECUTION, AND INQUISITION AND EXTENSION UPON ANY LEVY ON REAL
ESTATE IS HEREBY WAIVED AND CONDEMNATION AGREED TO, AND THE EXEMPTION OF
PERSONAL PROPERTY FROM LEVY AND SALE IS ALSO HEREBY EXPRESSLY WAIVED AND NO
BENEFIT OF EXEMPTION SHALL BE CLAIMED UNDER ANY EXEMPTION LAW NOW IN FORCE OR
WHICH MAY BE HEREAFTER ADOPTED. BORROWER CONSENTS TO VENUE IN CITY OF
ALEXANDRIA, COMMONWEALTH OF VIRGINIA, WITH RESPECT TO THE INSTITUTION OF AN
ACTION CONFESSING JUDGMENT HEREON, REGARDLESS OF WHERE VENUE WOULD OTHERWISE BE
PROPER. ANY JUDGMENT ENTERED AGAINST BORROWER, WHETHER BY CONFESSION OR
OTHERWISE, SHALL BEAR INTEREST AT A RATE WHICH IS THE HIGHEST RATE OF INTEREST
BEING PAID BY BORROWER ON THE DATE OF JUDGMENT. THE AUTHORITY AND POWER TO
APPEAR FOR AND ENTER JUDGMENT AGAINST BORROWER SHALL NOT BE EXHAUSTED BY ONE OR
MORE EXERCISES THEREOF, OR BY ANY IMPERFECT EXERCISE THEREOF, AND SHALL NOT BE
EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO; SUCH AUTHORITY AND POWER
MAY BE EXERCISED ON ONE OR MORE OCCASIONS, FROM TIME TO TIME, IN THE SAME OR
DIFFERENT JURISDICTIONS AS OFTEN AS THE LENDER OR ITS ASSIGNS SHALL DEEM
NECESSARY OR ADVISABLE UNTIL ALL SUMS DUE HEREUNDER HAVE BEEN PAID IN FULL.
     Time is of the essence with respect to all provisions of this Note.

-8-



--------------------------------------------------------------------------------



 



     MADE under seal this 15th day of JUNE, 2007.

            CUISINE SOLUTIONS, INC., a Delaware
corporation
      By:   /s/ Stanislas Vilgrain    [SEAL]     Stanislas Vilgrain,       
President              By:   /s/ Ronald Zilkowski    [SEAL]     Ronald
Zilkowski,        Treasurer     

-9-